Exhibit 10.61

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

April 4, 2005

CONFIDENTIAL

 

LICENSE AGREEMENT FOR THE NINTENDO DS SYSTEM
(EEA, AUSTRALIA AND NEW ZEALAND)

THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO CO., LTD.
(“NINTENDO”) at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto, Japan 601-8501,
Attn: General Manager, International Business Administration Department (Fax:
81.75.662.9619), and ACTIVISION, INC., a corporation of Delaware, and its
subsidiaries (and Activision Publishing, Inc., a corporation of Delaware,
Activision UK, Ltd., a limited company of the United Kingdom; ATVI France,
S.A.S., a corporation of France; Activision GmbH, a corporation of Germany, and
Activision Pty., Ltd., a limited company of Australia) (jointly and severally
“LICENSEE”) at 3100 Ocean Park Blvd., Santa Monica, CA 90405, Attn: Mr. George
Rose (Fax: 310.255.2152).  NINTENDO and LICENSEE agree as follows:

1.             RECITALS

1.1           NINTENDO designs, develops, manufactures, markets and sells
advanced design, high-quality video game systems, including the Nintendo DS
system.

1.2           LICENSEE desires a license to use highly proprietary programming
specifications, development tools, trademarks and other valuable intellectual
property rights of NINTENDO to develop, have manufactured, advertise, market and
sell video game software for play on the Nintendo DS system.

1.3           NINTENDO is willing to grant a license to LICENSEE on the terms
and conditions set forth in this Agreement.

2.             DEFINITIONS

2.1           “Artwork” means the design specifications for the Game Card label
and Printed Materials in the format specified by NINTENDO in the Guidelines.

2.2           “Bulk Goods” means the Game Cards with Game Card labels affixed.

2.3           “Development Tools” means the development kits, programming tools,
emulators and other materials that may be used in the development of Games under
this Agreement.

2.4           “Effective Date” means the last date on which all parties shall
have signed this Agreement.

2.5           “Finished Product(s)” means the fully assembled Game Card with a
Game Card label and packaged in a plastic case or other form of protective
packaging, together with Printed Materials.

2.6           “Game Card(s)” means custom card media specifically manufactured
under the terms of this Agreement for play on the Nintendo DS system,
incorporating semiconductor components in which a Game has been stored.

2.7           “Game(s)” means the Nintendo DS version of an interactive video
game program, or other applications approved by NINTENDO (including source and
object/binary code) developed for the Nintendo DS system.

2.8           “Guidelines” means the current version or any future revision of
the “Nintendo DS Guidelines”, pertaining to layout, trademark usage and other
requirements for the Game Card label, instruction manual and Game Card
packaging; “Marketing Materials”; “Nintendo DS Development Manual”; “Guidelines
on Ethical Content”; “Nintendo DS Software Submission Requirements” together
with related guidelines that NINTENDO may provide to LICENSEE from time to
time.  The Guidelines on Ethical Content are attached as Annex A, and the
remainder of the Guidelines have been provided

1


--------------------------------------------------------------------------------


to LICENSEE independent of this Agreement.  The Guidelines may be changed or
updated from time to time without notice, and the versions current from time to
time will be available on request from NINTENDO.

2.9           “Independent Contractor” means any individual or entity that is
not an employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.

2.10         “Intellectual Property Rights” means individually, collectively or
in any combination, Proprietary Rights owned, licensed or otherwise held by
NINTENDO that are associated with the development, manufacturing, advertising,
marketing or sale of the Licensed Products, including, without limitation, (a)
registered and unregistered trademarks and trademark applications used in
connection with Games for the Nintendo DS system including “Nintendo™”,
“Nintendo DS™”, and the “Official Nintendo Seal of Quality™”, (b) select trade
dress associated with the Nintendo DS system and licensed Games for play
thereon, (c) Proprietary Rights in the Security Technology incorporated into the
Game Cards, (d) rights in the Development Tools for use in developing the Games,
(e) patents, patent applications, utility models or design registrations
associated with the Game Cards, (f) copyrights in the Guidelines, and (g) other
Proprietary Rights of NINTENDO in the Confidential Information.

2.11         “Licensed Products” means (a) Finished Products, or (b) Bulk Goods
when fully assembled and packaged in a plastic case or other form of protective
packaging with the Printed Materials.

2.12         “Marketing Materials” means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE’s approval) to
promote the sale of the Licensed Products, including, but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.
posters, counter-cards), package advertising, print media or materials and all
audio or video media other than the Game that is to be included on the Game
Card.

2.13         “NDA” means the non-disclosure agreement providing for the
protection of Confidential Information related to the Nintendo DS system
previously entered into between NINTENDO and/or Nintendo of America Inc.,
NINTENDO’s subsidiary of Redmond, Washington, USA (“NOA”) and LICENSEE.

2.14         “Notice” means any notice permitted or required under this
Agreement. All Notices shall be sufficiently given when (a) personally served or
delivered, (b) transmitted by facsimile, with an original sent concurrently by
mail, or (c) deposited, postage prepaid, with a guaranteed air courier service,
in each case addressed as stated herein, or addressed to such other person or
address either party may designate in a Notice. Notice shall be deemed effective
upon the earlier of actual receipt or two (2) business days after transmittal.

2.15         “Price Schedule” means the current version or any future revision
of NINTENDO’s schedule of purchase prices and minimum order quantities for
Finished Products and Bulk Goods.  The Price Schedule has been provided to
LICENSEE independent of this Agreement and may be changed or updated from time
to time without notice, and the version current from time to time will be
available on request from NINTENDO.

2.16         “Printed Materials” means the Game Card label and title sheet, user
instruction booklet, poster, warranty card and LICENSEE inserts incorporating
the Artwork, together with a Health and Safety Precautions Booklet as specified
by NINTENDO.

2.17         “Proprietary Rights” means any rights or applications for rights to
the extent recognized anywhere in the Territory relating to the Nintendo DS
System, and owned, licensed or otherwise held in patents, trademarks, service
marks, copyrights and neighboring rights, semiconductor chip layouts or masks,
trade secrets, utility models, registered design rights, unregistered design
rights, database rights, get up, trade dress, moral rights and publicity rights,
together with all inventions, discoveries, ideas, know-how, data, information
processes, methods, procedures, formulas, drawings and designs, computer
programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patent, trademark,

2


--------------------------------------------------------------------------------


service mark, copyright and neighboring rights, semiconductor chip layouts or
mask, trade secrets, utility models, registered design rights, unregistered
design rights, database rights, get up, trade dress, moral rights or publicity
rights may exist or may be sought and obtained in the future.

2.18         “Reverse Engineer(ing)” means, without limitation, [***] or (c) any
other technique designed to extract source code or facilitate the duplication of
a program or product.

2.19         “Security Technology” means, without limitation, any security
signature, bios, data scrambling, password, hardware security apparatus,
watermark, hologram, encryption, Digital Rights management system, copyright
management information system or any feature that facilitates or limits
compatibility with other hardware, software, or accessories or other peripherals
outside of the Territory or on a different video game system.

2.20         “Sole License” shall mean a license under which only the licensor
and a single licensee can utilize the subject matter of the license.

2.21         “Term” means three years from the Effective Date.

2.22         ‘Territory” means any and all countries within the European
Economic Area; namely Austria, Belgium, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy,
Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, the Netherlands, Norway,
Poland, Portugal, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom. 
The Territory shall also include Australia, New Zealand, Switzerland and
Turkey.  NINTENDO may add additional countries to the Territory upon written
notice to LICENSEE.

2.23         “TM” means trade mark of NINTENDO, whether registered or not.

3.             GRANT OF LICENSE; LICENSEE RESTRICTIONS

3.1           Limited License Grant.  For the Term and for the Territory,
NINTENDO grants to LICENSEE a nonexclusive, nontransferable, limited license to
use the Intellectual Property Rights for the purpose of and to the extent
necessary, to develop Games for manufacture, advertising, marketing and sale as
Licensed Products, subject to the terms and conditions of this Agreement.  [***]

3.2           LICENSEE Acknowledgement.  LICENSEE’s use of the Intellectual
Property Rights shall not create any right, title or interest of LICENSEE
therein. In the event that LICENSEE challenges NINTENDO’s ownership or the
validity of the Intellectual Property Rights, NINTENDO may terminate this
Agreement without any notice or procedure.

3.3           Restrictions on License Grant.  NINTENDO does not guarantee that
the hardware for the Nintendo DS system is distributed throughout the
Territory.  Moreover, the present limited license to LICENSEE does not extend to
the use of the Intellectual Property Rights for the following purposes:

(a)           grant access to, distribute, transmit or broadcast a Game by
electronic means or by any other means known or hereafter devised, including,
without limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
game play on and among Nintendo DS systems, (b) for the purpose of facilitating
game development under the terms of this Agreement, or (c) as otherwise approved
in writing by NINTENDO.  LICENSEE shall use reasonable security measures,
customary within the high technology industry, to reduce the risk of
unauthorized interception or retransmission of any Game transmission.  No right
of retransmission shall attach to any authorized transmission of a Game,

(b)           modify, install or operate a Game on any server or other device
for the purpose of or resulting in the rental, lease, loan or sale of rights of
access to the Game,

3


--------------------------------------------------------------------------------


(c)           emulate, interoperate, interface or link a Game for operation or
use with any hardware platform, software program, accessory, computer language,
computer environment, chip instruction set, consumer electronics device,
telephone, cellphone, PDA, or other device, including for purposes of data
interchange, password usage or interactive video game play, other than a
Nintendo DS system, an application approved by NINTENDO, or the Development
Tools,

(d)           emulate any past, current or future NINTENDO brand video game
system, or any portion thereof, in software or hardware or any combination
thereof,

(e)           embed, incorporate, or store a Game in any media or format except
the Game Card format utilized by the Nintendo DS system, except as may be
necessary as a part of the Game development process under this Agreement,

(f)            design, implement or undertake any process, procedure, program or
act designed to circumvent the Security Technology,

(g)           utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement,

(h)           manufacture or reproduce a Game developed under this Agreement,
except through NINTENDO, or

(i)            Reverse Engineer or assist in the Reverse Engineering of all or
any part of the Nintendo DS system, including the hardware or software (whether
embedded or otherwise), the Development Tools or the Security Technology, except
as specifically permitted under the laws and regulations applicable in the
Territory.

3.4           Development Tools.  NINTENDO may lease, loan or sell Development
Tools, including any improvements made by NINTENDO or NOA from time to time, to
LICENSEE to assist in the development of Games under this Agreement on such
terms as may be agreed between the parties.  Ownership and use of any
Development Tools, whether provided by NINTENDO or NOA, prior to or during the
Term hereof, shall be subject to the terms of this Agreement and any separate
license or purchase agreement required by NINTENDO.  LICENSEE acknowledges the
exclusive interest of NINTENDO in and to the Proprietary Rights associated with
the Development Tools.  LICENSEE’s use of the Development Tools shall not create
any right, title or interest of LICENSEE therein.  Any license to LICENSEE to
use the Development Tools does not extend to: (a) use of the Development Tools
for any purpose except the design and development of Games under this Agreement,
(b) reproduction or creation of derivatives of the Development Tools, except in
association with the development of Games under this Agreement, (c) Reverse
Engineering of the Development Tools (except as specifically permitted under the
laws and/or regulations applicable in the Territory), or (d) selling, leasing,
assigning, lending, licensing, encumbering or otherwise transferring the
Development Tools.  Any tools developed or derived by LICENSEE as a result of a
study of the performance, design or operation of the Development Tools shall be
considered derivative works of the Intellectual Property Rights, but may be
retained and utilized by LICENSEE in connection with this Agreement.  Unless
LICENSEE can demonstrate that such derivative work has one or more applications
that are independent of and separate from the Intellectual Property Rights
(“Independent Applications”), it shall be deemed to have granted NOA and
NINTENDO an indefinite, worldwide, royalty-free, transferable and Sole License
(including the right to sub-license) to such derivative work.  To the extent
that LICENSEE can demonstrate one or more Independent Applications, LICENSEE
shall be deemed to have granted to NOA and NINTENDO a royalty-free and
transferable non-exclusive License (including the right to sub-license) in
relation to such Independent Applications for the Term.

4.             SUBMISSION OF GAME AND ARTWORK FOR APPROVAL

4.1           Development and Sale of the Games.  LICENSEE may develop Games and
have manufactured, advertise, market and sell Licensed Products for play on the
Nintendo DS system only in accordance with this Agreement.

4


--------------------------------------------------------------------------------


4.2           Delivery of Completed Game.  Upon completion of a Game, LICENSEE
shall deliver a prototype of the Game to NINTENDO in a format specified in the
Guidelines, together with written user instructions, a complete description of
any security holes, backdoors, time bombs, cheats, “Easter eggs” or other hidden
features or characters in the Game and a complete screen text script.  NINTENDO
shall promptly evaluate the Game with regard to its technical compatibility with
and error-free operation on the Nintendo DS system.  LICENSEE must establish
that the Game and any other content included on the Game Card complies with the
guidelines of the Pan European Game Information System (PEGI), the
Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and Literature
Classification (OFLC), or any other national or regional game rating system that
NINTENDO may accept, as applicable.  LICENSEE shall be responsible for the
submission of the Game to the appropriate national or regional game rating
organization and shall provide NINTENDO with a statement or certificate in
writing from the relevant organization, confirming the rating for the Game. 
Where any such game has been rated as being suitable only for players aged 18
and over (or an equivalent rating), LICENSEE must submit a certificate in
writing that confirms the game is rated as no higher than “M” (mature) by the
Entertainment Software Rating Board (ESRB) of the U.S.  In addition, NINTENDO
reserves the right to require LICENSEE to provide NINTENDO with such additional
written indemnification for damages, claims, loss, liability, fine or penalty
resulting from the marketing, distribution or sale of a Game with such an age
rating, as NINTENDO, in its sole discretion, may request.  If any such age
rating is subsequently changed by the relevant organization, LICENSEE shall
inform NINTENDO forthwith in writing of that fact and LICENSEE shall then comply
with the above provisions in relation to such new age rating.

4.3           Approval of Completed Game.  NINTENDO shall, within a reasonable
period of time after receipt, approve or disapprove each submitted Game.  If a
Game is disapproved, NINTENDO shall specify in writing the reasons for such
disapproval and state what corrections or improvements are necessary.  After
making the necessary corrections or improvements, LICENSEE shall submit a
revised Game to NINTENDO for approval.  NINTENDO shall not unreasonably withhold
or delay its approval of any Game.  The approval of a Game by NINTENDO shall not
relieve LICENSEE of its sole responsibility for the development, quality and
operation of the Game or in any way create any warranty for a Game or a Licensed
Product by NINTENDO.

4.4           Submission of Artwork.  Upon submission of a completed Game to
NINTENDO, LICENSEE shall prepare and submit to NINTENDO the Artwork for the
proposed Licensed Product.  Within ten (10) business days of receipt, NINTENDO
shall approve or disapprove the Artwork.  If any Artwork is disapproved,
NINTENDO shall specify in writing the reasons for such disapproval and state
what corrections or improvements are necessary.  After making the necessary
corrections or improvements, LICENSEE shall submit revised Artwork to NINTENDO
for approval.  NINTENDO shall not unreasonably withhold or delay its approval of
any Artwork.  The approval of the Artwork by NINTENDO shall not relieve LICENSEE
of its sole responsibility for the development and quality of the Artwork or in
any way create any warranty for the Artwork or any Licensed Product by NINTENDO.

4.5           Artwork for Bulk Goods.  If LICENSEE submits an order for Bulk
Goods, all Artwork shall be submitted to NINTENDO in advance of NINTENDO’s
acceptance of the order and no production of Printed Materials shall occur until
such Artwork has been approved by NINTENDO under Section 4.4 herein.

5.             ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

5.1           Submission of Orders by LICENSEE.  LICENSEE may at any time submit
written purchase orders to NINTENDO for any approved Licensed Product title. 
The purchase order shall specify whether it is for Finished Products or Bulk
Goods.  The terms and conditions of this Agreement shall take precedence over
any contrary terms of such purchase order or any other written documents
submitted by LICENSEE.  All orders are subject to acceptance by NINTENDO or its
designee.

5.2           Purchase Price and Minimum Order Quantities.  The purchase price
and minimum order quantities for Finished Products and Bulk Goods shall be set
forth in NINTENDO’s then current Price Schedule.  The purchase price includes
the cost of manufacturing the Licensed Products.  No taxes, duties, import fees
or other tariffs related to the development, manufacture, import, marketing or
sale of the Licensed Products are included in the purchase price and all such
taxes are the

5


--------------------------------------------------------------------------------


responsibility of LICENSEE (except for taxes imposed on NINTENDO’s income).  The
Price Schedule is subject to change by NINTENDO at any time, provided, however,
that any price increase shall be applicable only to purchase orders submitted,
paid for, and accepted by NINTENDO after the effective date of the price
increase.

5.3           Payment.  Upon placement of an order with NINTENDO, LICENSEE shall
pay the full purchase price to NINTENDO either (a) by placement of an
irrevocable letter of credit in favor of NINTENDO and payable at sight, issued
by a bank acceptable to NINTENDO and confirmed, if requested by NINTENDO, at
LICENSEE’s expense, or (b) in cash, by wire transfer to NINTENDO’s designated
account.  All associated banking charges are the responsibility of the LICENSEE.

5.4           Shipment and Delivery.  NINTENDO shall deliver the Finished
Products and Bulk Goods ordered by LICENSEE to LICENSEE FOB Japan, CIP European
Destination or ex-warehouse Grossostheim, as per the terms in the Price
Schedule.  Also per the Price Schedule, the minimum shipping quantity is [***]
for Finished Products and [***] for Bulk Goods.  Upon mutual consent of NINTENDO
and LICENSEE, orders may be delivered in partial shipments with a minimum
shipment quantity as specified in the Price Schedule.  Such orders shall be
delivered only to countries within the Territory.  Title to the Licensed
Products shall vest in accordance with the terms of the applicable letter of
credit or, in the absence thereof, per incoterms 2000.

6.             MANUFACTURE OF THE LICENSED PRODUCT

6.1           Manufacturing.  Given NINTENDO’s ownership of the valuable
Intellectual Property Rights, NINTENDO shall be the exclusive source for the
manufacture of the Game Cards, and shall control all aspects of the
manufacturing process, including the selection of the locations and
specifications for any manufacturing facilities, determination of materials and
processes, appointment of suppliers and subcontractors, and management of all
work-in-progress.

6.2           Manufacture of the Licensed Products.  Upon acceptance by NINTENDO
of a purchase order for an approved Licensed Product title and payment as
provided for under Section 5.3 herein, NINTENDO will arrange for the manufacture
of Finished Product or Bulk Goods, as specified in LICENSEE’s purchase order. 
In this regard, LICENSEE shall submit to NINTENDO certain technical information
as set forth in a questionnaire entitled “Software Submission Requirements”
which has been provided to LICENSEE by NINTENDO.

6.3           Security Features.  The final release version of the Game, Game
Cards and Printed Materials shall include such Security Technology as NINTENDO,
in its sole discretion and at its sole expense, may deem necessary or
appropriate.

6.4           Production of Bulk Goods Printed Materials.  For Bulk Goods,
LICENSEE shall arrange and pay for the production of the Printed Materials using
the Artwork.  Upon receipt of an order of Bulk Goods, LICENSEE shall assemble
the Game Cards and Printed Materials into the Licensed Products.  Licensed
Products may be sold or otherwise distributed by LICENSEE only in fully
assembled condition and placed in a plastic case or other protective packaging.

6.5           Sample Printed Materials and Bulk Goods.  Within a reasonable
period of time after LICENSEE’s assembly of the initial order for a Bulk Goods
title, LICENSEE shall provide NINTENDO with (a) one (1) sample of the fully
assembled, Licensed Product, and (b) five (5) samples of LICENSEE produced
Printed Materials for such Licensed Product.

6.6           Retention of Sample Licensed Products by NINTENDO.  NINTENDO may,
at its own expense. manufacture reasonable quantities of the Game Cards or the
Licensed Products, not to exceed fifty (50) units, to be used for archival
purposes, legal proceedings against infringers of the Intellectual Property
Rights or for other lawful purposes (but not for resale).

7.             MARKETING AND ADVERTISING

7.1           Approval of Marketing Materials.  LICENSEE represents and warrants
that the Marketing Materials shall (a) be of high quality and comply with the
Guidelines as well as the

6


--------------------------------------------------------------------------------


guidelines of the PEGI, and (b) comply with all applicable laws, regulations and
official codes of practice in those jurisdictions in the Territory where they
will be used or distributed.  All LICENSEE controlled websites featuring the
Games shall adopt a privacy policy that complies with all applicable local laws,
regulations and official guidelines.  To protect NINTENDO’s valuable
Intellectual Property Rights, to prevent the dilution of NINTENDO’s trade marks,
and to avoid use of the licensed Intellectual Property Rights giving rise to any
implication of NINTENDO’s sponsorship, association, approval or endorsement
where this is not the case, prior to actual use or distribution, LICENSEE shall
submit to NINTENDO for review samples of all proposed Marketing Materials. 
NINTENDO shall, within ten (10) business days of receipt, approve or disapprove
the quality of such samples.  If any of the samples are disapproved, NINTENDO
shall specify the reasons for such disapproval and state what corrections and/or
improvements are necessary.  After making the necessary corrections and/or
improvements, LICENSEE shall submit revised samples for approval by NINTENDO. 
No Marketing Materials shall be used or distributed by LICENSEE without
NINTENDO’s prior written approval. NINTENDO shall not unreasonably withhold or
delay its approval of any proposed Marketing Materials.

7.2           No Bundling.  To protect NINTENDO’s valuable Intellectual Property
Rights, to prevent the dilution of NINTENDO’s trademarks, and to avoid use of
the licensed Intellectual Property Rights giving rise to any implication of
NINTENDO’s sponsorship, association, approval or endorsement where this is not
the case, LICENSEE shall not, without NINTENDO’s prior written approval, market
or distribute any Licensed Products that are bundled with (a) any peripheral
designed for use with the Nintendo DS system that has not been licensed or
approved in writing by NINTENDO, or (b) any other product or service where
NINTENDO’s sponsorship, association, approval or endorsement might be suggested
by the bundling of the products or services.

7.3           Warranty and Repair.  LICENSEE shall provide the original consumer
with a minimum one hundred eighty (180) day (or such longer minimum period as
may be required by applicable law) limited warranty on all Licensed Products. 
LICENSEE shall also provide reasonable product service, including
out-of-warranty service, for all Licensed Products.

7.4           Business Facilities.  LICENSEE agrees to develop and maintain
sufficient customer service, either directly or through a third party, to
adequately support the Licensed Products.”

7.5           No Sales Outside the Territory.  LICENSEE represents and warrants
that it shall not market, sell, offer to sell, import or distribute the Licensed
Products outside the Territory, or within the Territory when LICENSEE has actual
or constructive knowledge that a subsequent destination of the Licensed Product
is outside the Territory.

7.6           Defects and Recall.  In the event of a material programming defect
in a Licensed Product that would, in NINTENDO’s reasonable judgment,
significantly impair the ability of a consumer to play the Game, NINTENDO may,
after consultation with LICENSEE, require the LICENSEE to recall the Licensed
Product and undertake suitable repairs or replacements.

7.7           Nintendo Promotional Materials, Publications and Events.  With a
view to improving the competitiveness of the video game products consisting of
Nintendo video game systems and services and compatible software published by
LICENSEE and others, at its option, NINTENDO may (a) insert in the Printed
Materials for the Licensed Products promotional materials concerning
publications and promotions for such video game products, (b) utilize screen
shots, Artwork and information regarding the Licensed Products in all NINTENDO
published or officially licensed magazines, official NINTENDO-sponsored web
sites, or other advertising, promotional or marketing media that promotes such
video game products, services or programs, and (c) exercise public performance
rights in the Games and use related trademarks and Artwork in connection with
NINTENDO sponsored contests, tours, conventions, trade shows, press briefings
and similar events that promote such video game products.

7.8           Nintendo Gateway System.  To promote and increase demand for games
on Nintendo video game systems, NINTENDO licenses a system (the “Nintendo
Gateway System”) in various non-coin activated commercial settings such as
commercial airlines, cruise ships, rail systems and hotels, where customers play
games on specially adapted Nintendo video game systems.  If NINTENDO identifies
a Game for possible license on the Nintendo Gateway System, the parties agree to
conduct good faith negotiations toward including the Game in the Nintendo
Gateway System.

7


--------------------------------------------------------------------------------


8.             CONFIDENTIAL INFORMATION

8.1           Definition.  “Confidential Information” means information provided
to LICENSEE by NINTENDO or any third party working with NINTENDO or NOA relating
to the hardware and software for the Nintendo DS system or the Development
Tools, including, but not limited to, (a) all current or future information,
know-how, techniques, methods, information, tools, emulator hardware or
software, software development specifications and/or trade secrets, (b) any
inventions, patents or patent applications, (c) any business, marketing or sales
data or information, and (d) any other information or data relating to
development, design, operation, manufacturing, marketing or sales.  Confidential
Information shall include all confidential information disclosed, whether in
writing, orally, visually, or in the form of drawings, technical specifications,
software, samples, pictures, models, recordings, or other tangible items which
contain or manifest, in any form, the above listed information.  Confidential
Information shall not include (i) data and information that were in the public
domain prior to LICENSEE’s receipt of the same hereunder, or that subsequently
becomes part of the public domain by publication or otherwise, except by the
wrongful act or omission of LICENSEE or any third party, (ii) data and
information that LICENSEE can demonstrate, through written records kept in the
ordinary course of business, were in its possession without restriction on use
or disclosure, prior to its receipt of the same hereunder and were not acquired
directly or indirectly from NINTENDO or NOA under an obligation of
confidentiality that is still in force, and (iii) data and information that
LICENSEE can show were received by it from a third party who did not acquire the
same directly or indirectly from NINTENDO or NOA and to whom LICENSEE has no
obligation of confidentiality.

8.2           Disclosures Required by Law.  LICENSEE shall be permitted to
disclose Confidential Information if such disclosure is required by an
authorized governmental or judicial entity, provided that NINTENDO is given
Notice thereof at least thirty (30) days prior to such disclosure, or such
lesser period as may be needed to comply with such requirement.  LICENSEE shall
use its best efforts to limit the disclosure to the greatest extent possible,
consistent with LICENSEE’s legal obligations, and if required by NINTENDO, shall
cooperate in the preparation and entry of appropriate court orders limiting the
persons to whom Confidential Information may be disclosed and the extent of
disclosure of such Confidential Information.

8.3           Disclosure and Use.  NINTENDO may provide LICENSEE with highly
confidential development information, Guidelines, Development Tools, systems,
specifications and related resources and information constituting and
incorporating the Confidential Information to assist LICENSEE in the development
of Games.  LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement.  LICENSEE shall limit access to the Confidential information to
LICENSEE’s employees having a strict need to know and shall advise such
employees of their obligation of confidentiality as provided herein.  LICENSEE
shall require each such employee to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement between LICENSEE and
such employee.  LICENSEE shall use its best efforts to ensure that its employees
working with or otherwise having access to Confidential Information shall not
disclose or make any unauthorized use of the Confidential Information.

8.4           No Disclosure to Independent Contractors.  LICENSEE shall not
disclose the Confidential Information, including without limitation the
Guidelines and Intellectual Property Rights, to any Independent Contractor, nor
permit any Independent Contractor to perform or assist in development work for a
Game, without the prior written consent of NINTENDO.  Any Independent Contractor
seeking access to Confidential Information shall be required to enter into a
written non-disclosure agreement with NINTENDO or NOA prior to receiving any
access to or disclosure of the Confidential Information from either LICENSEE or
NINTENDO.

At LICENSEE’s option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO.  Also, in such case
LICENSEE shall provide to NINTENDO on a continuing basis a listing of all
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written non-disclosure
agreements.  In addition, LICENSEE shall take all reasonable measures to ensure
that its Independent Contractors fulfill the requirements of the applicable
written non-disclosure agreements.

LICENSEE shall use its best efforts to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or

8


--------------------------------------------------------------------------------


make unauthorised use of the Confidential Information.  LICENSEE agrees to
indemnify NINTENDO against all loss or damage, including consequential economic
loss, for breach of these obligations by the LICENSEE, its employees and
Independent Contractors.

8.5           Agreement Confidentiality.  LICENSEE agrees that the terms,
conditions and contents of this Agreement shall be treated as Confidential
Information.  Any public announcement or press release regarding this Agreement
or the release dates for Games developed by LICENSEE under this Agreement shall
be subject to NINTENDO’s prior written approval.  The parties may disclose this
Agreement (a) to accountants, banks, financing sources, lawyers, parent
companies and related parties under substantially equivalent confidentiality
obligations, (b) in connection with any formal legal proceeding for the
enforcement of this Agreement, (c) as required by the regulations of the
government agencies in the Territory that regulate publicly-traded securities,
provided that all Confidential Information regarding NINTENDO shall be edited
from such disclosures to the maximum extent allowed by such government agencies,
(d) in response to lawful process, subject to court order limiting the persons
to whom Confidential Information may be disclosed and the extent of disclosure
of such Confidential Information, approved in advance by NINTENDO, and (e) to a
third party proposing to enter into a business transaction with LICENSEE or with
NINTENDO, but only to the extent reasonably necessary for carrying out the
proposed transaction and only under terms of mutual confidentiality.

8.6           Notification Obligations.  LICENSEE shall promptly notify NINTENDO
of the unauthorized use or disclosure of any Confidential Information by
LICENSEE or any of its employees, or any Independent Contractor or its
employees, and shall promptly act to recover any such information and prevent
further breach of the obligations herein.  The obligations of LICENSEE set forth
herein are in addition to and not in lieu of any other legal remedy that may be
available to NINTENDO under this Agreement or applicable law.

8.7           Continuing Effect of the NDA.  The terms of this Section 8
supplement the terms of the NDA, which shall remain in effect.  In the event of
a conflict between the terms of the NDA and this Agreement, the terms of this
Agreement shall control.

9.             REPRESENTATIONS AND WARRANTIES

9.1           LICENSEE’s Representations and Warranties.  LICENSEE represents
and warrants that:

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof,

(b)           the execution, delivery and performance of this Agreement by
LICENSEE does not conflict with any agreement or understanding to which LICENSEE
may be bound, and

(c)           excluding the Intellectual Property Rights, LICENSEE is either (i)
the sole owner of all right, title and interest in and to the trademarks,
copyrights and other intellectual property rights used on or in association with
the development, advertising, marketing and sale of the Licensed Products and
the Marketing Materials, or (ii) the holder of such rights to the trademarks,
copyrights and other intellectual property rights that have been licensed from a
third party as are necessary for the development, advertising, marketing and
sale of the Licensed Products and the Marketing Materials under this Agreement.

9.2           NINTENDO’s Representations and Warranties.  NINTENDO represents
and warrants that:

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof, and

9


--------------------------------------------------------------------------------


(b)           the execution, delivery and performance of this Agreement by
NINTENDO does not conflict with any agreement or understanding to which NINTENDO
may be bound.

9.3           INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY NINTENDO.  NINTENDO
MAKES NO REPRESENTATION OR WARRANTY CONCERNING THE SCOPE OR VALIDITY OF THE
INTELLECTUAL PROPERTY RIGHTS.  NINTENDO DOES NOT WARRANT THAT THE DESIGN,
DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE
OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON PATENT,
COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. TO THE
MAXIMUM EXTENT LEGALLY PERMISSIBLE, ANY WARRANTY, CONDITION OR TERM THAT MAY BE
PROVIDED IN ANY APPLICABLE PROVISION OF ANY LAW OR REGULATION IN THE TERRITORY
GOVERNING COMMERCIAL ACTIVITY, OR ANY OTHER COMPARABLE LAW OR STATUTE IS
EXPRESSLY DISCLAIMED.  LICENSEE HEREBY ASSUMES THE RISK OF INFRINGEMENT.

9.4           GENERAL DISCLAIMER BY NINTENDO.  NINTENDO DISCLAIMS ANY AND ALL
WARRANTIES WITH RESPECT TO THE LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION,
THE SECURITY TECHNOLOGY. LICENSEE PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON
AN “AS IS” AND “WHERE IS” BASIS. NINTENDO DISCLAIMS ALL WARRANTIES UNDER THE
APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES
CONDITIONS OR OTHER TERMS OF ANY KIND OF MERCHANTABILITY OR FITNESS FOR A
GENERAL OR PARTICULAR PURPOSE.

9.5           LIMITATION OF LIABILITY.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
NEITHER NINTENDO NOR ITS SUBSIDIARIES, AFFILIATES, LICENSORS OR SUPPLIERS SHALL
BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF OR RELATED TO
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT BY
NINTENDO, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF THE LICENSED
PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR ANY END USER.

10.          INDEMNIFICATION

10.1         LICENSEE’s Indemnification.  LICENSEE shall indemnify and hold
harmless NINTENDO (and any of its affiliates, subsidiaries, licensors,
suppliers, officers, directors, employees or agents) from any claims, losses,
liabilities, damages, expenses and costs, including, without limitation,
reasonable attorneys’ fees and costs and any expenses incurred in the settlement
or avoidance of any such claim, that result from or are in connection with:

(a)           a breach of any of the provisions, representations or warranties
undertaken by LICENSEE in this Agreement,

(b)           any infringement of a third party’s Proprietary Rights as a result
of the design, development advertising, marketing, sale or use of the Licensed
Products or the Marketing Materials,

(c)           any claims alleging a defect, failure to warn, bodily injury
(including death) or other personal or property damage arising out of, or in
connection with the design, development, advertising, marketing, sale or use of
any of the Licensed Products, and



(d)           any applicable civil or criminal actions relating to the design.
development, advertising, marketing, sale or use of the Licensed Products or the
Marketing Materials.

NINTENDO and LICENSEE shall give prompt Notice to the other of any indemnified
claim under this Section 10.1.  With respect to any third party claim subject to
this indemnity clause, LICENSEE, as indemnifying party, shall have the right to
select counsel and to control the defense and/or settlement thereof.  NINTENDO
may, at its own expense, participate in such action or proceeding with counsel
of its own choice.  LICENSEE shall not enter into any settlement of any such
claim in which (i) NINTENDO has been named as a party, or (ii) claims relating
to the Intellectual

10


--------------------------------------------------------------------------------


Property Rights have been asserted, without NINTENDO’s prior written consent. 
NINTENDO shall provide reasonable assistance to LICENSEE in its defense of any
such claim.

10.2         LICENSEE’s Insurance.  LICENSEE shall, at its own expense, obtain a
commercial general liability insurance policy (including coverage for
advertising injury and product liability claims) from an insurance company. Such
policy of insurance shall be in an amount of not less than the equivalent of
[***] on a per occurrence basis (not claims made) and shall provide for adequate
protection against any suits, claims, loss or damage arising out of or relating
to the Licensed Products. Such policy shall name NINTENDO as an additional
insured and shall specify that it may not be canceled without thirty (30) days
prior written Notice to NINTENDO.  A Certificate of Insurance shall be provided
to NINTENDO not later than the date of the initial order of Licensed Products
under this Agreement or within 60 days of the Effective Date of this Agreement,
whatever date occurs later. If LICENSEE fails to provide NINTENDO with such
Certificate of Insurance or fails to maintain such insurance at any time during
the Term and for a period of two (2) years thereafter, NINTENDO, in its sole
discretion may: (a) terminate this Agreement in accordance with Section 13.2
herein; or (b) secure comparable insurance for the benefit of NINTENDO only, and
not for LICENSEE, at LICENSEE’s expense.

10.3         Suspension of Production.  In the event NINTENDO deems itself at
risk with respect to any claim, action or proceeding under this Section 10,
NINTENDO may, at its sole option, suspend production, delivery or order
acceptance for any Licensed Products, in whole or in part, pending resolution of
such claim, action or proceeding.

11.          PROTECTION OF PROPRIETARY RIGHTS

11.1         Joint Actions Against Infringers.  LICENSEE and NINTENDO may agree
to jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them.  Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NINTENDO for their respective reasonable
attorneys’ fees and costs incurred in bringing such action, pro rata, and any
remaining recovery shall be distributed to LICENSEE and NINTENDO, pro rata,
based upon the fees and costs incurred in bringing such action.

11.2         Actions by LICENSEE.  LICENSEE, without the consent of NINTENDO,
may bring any action or proceeding relating to an infringement or potential
infringement of LICENSEE’s Proprietary Rights in the Licensed Products. 
LICENSEE shall make reasonable efforts to inform NINTENDO of such actions in a
timely manner.  LICENSEE will have the right to retain all proceeds it may
derive from any recovery in connection with such actions.

11.3         Actions by NINTENDO.  NINTENDO, without the consent of LICENSEE,
may bring any action or proceeding relating to an infringement or potential
infringement of the Intellectual Property Rights.  NINTENDO shall make
reasonable efforts to inform LICENSEE of such actions in a timely manner. 
NINTENDO will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.

12.          ASSIGNMENT

12.1         Definition.  “Assignment” means every type and form of assignment,
transfer, sale, sublicense, delegation, encumbrance, pledge and/or hypothecation
of LICENSEE’s rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE’s rights or obligations under this Agreement to or by
LICENSEE’s trustee in bankruptcy receiver or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE’s rights or obligations
under this Agreement, including but not limited to a  foreclosure by a  third
party upon assets of LICENSEE, (d) the merger or consolidation of

11


--------------------------------------------------------------------------------


LICENSEE if LICENSEE is a corporation, and (a) any other means or method whereby
rights or obligations of LICENSEE under this Agreement are sold, assigned or
transferred to another individual or entity for any reason. Assignment also
includes the sale, assignment, transfer or other event affecting a change in the
controlling interest of LICENSEE, whether by sale, transfer or assignment of
shares in LICENSEE, or by sale, transfer or assignment of partnership interests
in LICENSEE, or otherwise.

12.2         No Assignment by LICENSEE.  This Agreement and the subject matter
hereof are personal to LICENSEE.  No Assignment of LICENSEE’s rights or
obligations hereunder shall be valid or effective without NINTENDO’s prior
written consent, which consent may be withheld by NINTENDO for any reason
whatsoever in its sole discretion.  In the event of an attempted Assignment in
violation of this provision, NINTENDO shall have the right at any time, at its
sole option, to immediately terminate this Agreement.  Upon such termination,
NINTENDO shall have no further obligation under this Agreement to LICENSEE or to
LICENSEE’s intended or purported assignee.

12.3         Proposed Assignment.  Prior to any proposed Assignment of this
Agreement, LICENSEE shall give NINTENDO not less than thirty (30) days prior
written Notice thereof, which Notice shall disclose the name of the proposed
assignee, the proposed effective date of the Assignment and the nature and
extent of the rights and obligations that LICENSEE proposes to assign.  NINTENDO
may, in its sole discretion, approve or disapprove such proposed Assignment. 
Unless written consent is given by NINTENDO to a proposed Assignment, any
attempted or purported Assignment shall be deemed disapproved and NINTENDO shall
have the unqualified right, in its sole discretion, to terminate this Agreement
at any time.  Upon termination, NINTENDO shall have no further obligation under
this Agreement to LICENSEE or to LICENSEE’s intended or purported assignee.

12.4         LICENSEE’s Obligation of Non-Disclosure.  LICENSEE shall not (a)
disclose NINTENDO’s Confidential Information to any proposed assignee of
LICENSEE, or (b) permit access to NINTENDO’s Confidential Information by any
proposed assignee or other third party, without the prior written consent of
NINTENDO to such disclosure.

13.          TERM AND TERMINATION

13.1         Term.  This Agreement shall commence on the Effective Date and
shall continue for the Term, unless earlier terminated as provided herein, or
extended by a written amendment to this Agreement.

13.2         Default or Breach.  In the event that either party is in default or
commits a breach of this Agreement that is not cured within thirty (30) days
after Notice thereof, then this Agreement shall, except as otherwise provided,
automatically terminate on the date specified in such Notice.

13.3         Bankruptcy.  At NINTENDO’s option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.

13.4         Termination Other Than by Breach.  Upon (a) the expiration of this
Agreement, (b) its termination other than by LICENSEE’s breach, or (c)
termination of this Agreement by NINTENDO after one hundred twenty days (120)
Notice to LICENSEE in the event NINTENDO reasonably believes that LICENSEE has
developed, marketed, or sold a product that infringes any intellectual property
rights of NINTENDO anywhere in the world (provided that if the parties are able
to resolve such alleged infringement within such 120 day period, such
termination shall not take effect), LICENSEE shall have a period of [***] to
sell any unsold Licensed Products.  All Licensed Products in LICENSEE’S control
following the expiration of such sell-off period shall be destroyed by LICENSEE
within ten (10) days and proof of such destruction (certified by an officer of
LICENSEE) shall be provided to NINTENDO.

13.5         Termination by LICENSEE’s Breach.  If this Agreement is terminated
by NINTENDO as a result of a breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease

12


--------------------------------------------------------------------------------


all distribution, advertising, marketing or sale of any Licensed Products.  All
Licensed Products in LICENSEES control as of the date of such termination shall
be destroyed by LICENSEE within ten (10) days and proof of such destruction
(certified by an officer of LICENSEE) shall be provided to NINTENDO.

13.6         Breach of NDA or Other NINTENDO License Agreements.  At NINTENDO’s
option, any breach by LICENSEE of (a) the NDA, or (b) any other license
agreement between NINTENDO and LICENSEE relating to the development of games for
any Nintendo video game system that is not cured within the time period for cure
allowed under the applicable agreement, shall be considered a material breach of
this Agreement (and which shall give NINTENDO reasonable cause to believe that
it needs to terminate this Agreement so as to protect its legitimate business
interests) entitling NINTENDO to terminate this Agreement in accordance with
Section 13.5 herein.

13.7         No Further Use of the Intellectual Property Rights.  Upon
expiration and/or termination of this Agreement, LICENSEE shall cease all use of
the Intellectual Property Rights for any purpose, except as may be required in
connection with the sale of Licensed Products authorized under Section 13.4
herein.  LICENSEE shall, within thirty (30) days thereafter, return or destroy
all Guidelines, writings, drawings, models, data, tools and other materials and
things in LICENSEE’s possession or in the possession of any past or present
employee, agent or contractor receiving the information through LICENSEE, that
constitute or relate to or disclose any Confidential Information, without making
copies or otherwise retaining any such information. Proof of any destruction
shall be certified by an officer of LICENSEE and promptly provided to NINTENDO.

13.8         Termination by NINTENDO’s Breach.  If this Agreement is terminated
by LICENSEE as a result of a breach of its terms or conditions by NINTENDO,
LICENSEE may continue to sell the Licensed Products in the Territory until the
expiration of the Term, at which time the provisions of Section 13.4 shall
apply.

14.          GENERAL PROVISIONS

14.1         Compliance with Applicable Laws and Regulations.  LICENSEE shall at
all times comply with applicable laws, regulations and orders in the countries
of the Territory relating to or in any way affecting this Agreement and
LICENSEE’s performance under this Agreement, including, without limitation, the
export laws and regulations of any country with jurisdiction over the Licensed
Products and/or either party.  LICENSEE shall not market, distribute, or sell
the Game and/or Game Cards in any country in the Territory in which such
marketing, distribution or sale would violate any applicable laws, regulations
or orders of such country.

14.2         Force Majeure.  Neither party shall be liable for any breach of
this Agreement occasioned by any cause beyond the reasonable control of such
party, including governmental action, war, terrorism, riot or civil commotion,
fire, natural disaster, labor disputes, restraints affecting shipping or credit,
delay of carriers, inadequate supply of suitable materials or any other cause
that could not with reasonable diligence be controlled or prevented by the
parties.  In the event of material shortages, including shortages of materials
or production facilities necessary for production of the Licensed Products,
NINTENDO reserves the right to allocate such resources among itself and its
licensees.

14.3         Records and Audit.  During the Term and for a period of two (2)
years thereafter, LICENSEE agrees to keep accurate, complete and detailed
records related to the development and sale of the Licensed Products and the
Marketing Materials.  Upon reasonable Notice to LICENSEE, NINTENDO may, at its
expense, arrange for a third party audit of LICENSEE’s records, reports and
other information related to LICENSEE’s compliance with this Agreement.

14.4         Waiver, Severability, Integration, and Amendment.  The failure of a
party to enforce any provision of this Agreement shall not be construed to be a
waiver of such provision or of the right of such party to thereafter enforce
such provision.  In the event that any term, clause or provision of this
Agreement shall be construed to be or adjudged invalid, void or unenforceable,
such term, clause or provision shall be construed as severed from this
Agreement, and the remaining terms, clauses and provisions shall remain in
effect.  Together with the NDA, this Agreement constitutes the entire

13


--------------------------------------------------------------------------------


agreement between the parties relating to the subject matter hereof. All prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this Agreement and the NDA.  Any
amendment to this Agreement shall be in writing, signed by both parties.

14.5         Survival.  In addition to those rights specified elsewhere in this
Agreement that may reasonably be interpreted or construed as surviving, the
rights and obligations set forth in Sections 3, 8, 9, 10, 13 and 14 shall
survive any expiration or termination of this Agreement to the degree necessary
to permit their complete fulfillment or discharge.

14.6         Governing Law and Venue.  This Agreement shall be governed by the
laws of Japan, without regard to its conflict of laws principles.  Any legal
action (including judicial and administrative proceedings) with respect to any
matter arising under or growing out of this Agreement, shall be brought only in
the Kyoto District Court.  Each party hereby consents to the jurisdiction and
venue of such courts for such purposes.

14.7         Injunctive Relief.  LICENSEE acknowledges that in the event of its
breach of this Agreement, NINTENDO shall be entitled to seek injunctive or other
similar available relief in addition to any additional relief available to
NINTENDO.

14.8         Attorneys’ Fees.  In the event it is necessary for either party to
this Agreement to undertake legal action to enforce or defend any action arising
out of or relating to this Agreement, the prevailing party in such action shall
be entitled to recover from the other party all reasonable attorneys’ fees,
costs and expenses relating to such legal action or any appeal therefrom.

14.9         Expansion of Rights.  NINTENDO may expand the rights granted to
LICENSEE under this Agreement by providing written notice of such expansion of
rights to LICENSEE and without having to enter into a written addendum to the
present Agreement with LICENSEE.

14.10       Delegation of Duties.  NINTENDO, at its option, may delegate its
duties under the present Agreement to a wholly owned subsidiary.  To the extent
necessary for the parties to carry out their duties under this Agreement,
NINTENDO shall provide notice to LICENSEE of any such delegation, including to
whom at NINTENDO’s wholly owned subsidiary communications from LICENSEE under
this Agreement may be directed.  Also in the event of a delegation by NINTENDO,
the provisions of this Agreement shall continue to govern the relationship
between NINTENDO and LICENSEE and shall govern the relationship between
NINTENDO’s subsidiary and LICENSEE, subject to any amendments or modifications
to this Agreement which such subsidiary and LICENSEE may agree to in their
relationship. NINTENDO shall remain obligated under the present Agreement for
the performance of NINTENDO’s duties by NINTENDO’s subsidiary.

14.11       Counterparts and Signature by Facsimile.  This Agreement may be
signed in counterparts, that shall together constitute a complete Agreement.  A
signature transmitted by facsimile shall be considered an original for purposes
of this Agreement.

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

NCL:

LICENSEE:

 

 

 

 

Nintendo Co., Ltd.

Activision, Inc.

 

 

 

 

By:

 

/s/ Satoru Iwata

 

By:

 

/s/ George Rose

 

 

 

 

 

George Rose

 

 

 

President

 

 

 

General Counsel

 

 

 

 

 

 

 

 

 

Date:

 

June 20, 2006

 

Date:

 

April 1, 2006

 

 

14


--------------------------------------------------------------------------------


 

LICENSEE:

 

 

 

Activision Publishing, Inc.

 

 

 

 

 

By:

 

/s/ George Rose

 

 

George Rose

 

 

Title:

 

 

 

 

 

 

Date:

 

April 1, 2006

 

 

 

LICENSEE:

 

 

 

Activision UK, Ltd.

 

 

 

 

 

By:

 

/s/ George Rose

 

 

George Rose

 

 

Director

 

 

 

 

 

Date:

 

April 1, 2006

 

 

 

LICENSEE:

 

 

 

ACTVI France, S.A.S.

 

 

 

 

 

By:

 

/s/ George Rose

 

 

George Rose

 

 

Director

 

 

 

 

 

Date:

 

April 1, 2006

 

 



LICENSEE:

 

 

 

Activision GmbH

 

 

 

 

 

By:

 

/s/ George Rose

 

 

George Rose

 

 

Managing Director

 

 

 

 

 

Date:

 

April 1, 2006

 

 



LICENSEE:

 

 

 

Activision Pty, Ltd.

 

 

 

 

 

By:

 

/s/ George Rose

 

 

George Rose

 

 

Director

 

 

 

 

 

Date:

 

April 1, 2006

 

Enclosure:

Annex A - Guidelines on Ethical Content

15


--------------------------------------------------------------------------------


Annex A

Guidelines on Ethical Content

The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO’s corporate philosophy.  Exceptions may be made when necessary to
maintain the integrity of the Game or the Game’s theme.  Games shall not:

(a)                                  contain sexually explicit content including
but not limited to nudity, rape, sexual intercourse and sexual touching; for
instance, NINTENDO does not allow bare-breasted women in Games, however, mild
displays of affection such as kissing or hugging are acceptable;

(b)                                 contain language or depictions which
specifically denigrate members of any race, gender, ethnicity, religion or
political group;

(c)                                  depict gratuitous or excessive blood or
violence. NINTENDO does not permit depictions of animal cruelty or torture;

(d)                                 depict verbal or physical spousal or child
abuse;

(e)                                  permit racial, gender, ethnic, religious or
political stereotypes; for example. religious symbols such as crosses will be
acceptable when fitting into the theme of the Game and not promoting a specific
religious denomination;

(f)                                    use profanity, obscenity or incorporate
language or gestures that are offensive by prevailing public standards and
tastes; and

(g)                                 promote the use of illegal drugs, smoking
materials, tobacco and/or alcohol; for example, NINTENDO does not allow
gratuitous beer or cigarette advertisement anywhere in a Game; however, Sherlock
Holmes smoking a pipe would be acceptable as it fits the theme of the Game.

JEN hjd

16


--------------------------------------------------------------------------------